Exhibit 10.3

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of February 6, 2012
(the “Effective Date”) between SILICON VALLEY BANK, a California corporation
(“Bank”), and MINDSPEED TECHNOLOGIES, INC., a Delaware corporation (“Borrower”),
provides the terms on which Bank shall lend to Borrower and Borrower shall repay
Bank. The parties agree as follows:

1    ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

2    LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.

2.1.1 Revolving Advances.

(a) Availability. Subject to the terms and conditions of this Agreement, Bank
shall make Advances not exceeding the Availability Amount. Amounts borrowed
hereunder may be repaid and, prior to the Revolving Line Maturity Date,
reborrowed, subject to the applicable terms and conditions precedent herein.
Each Advance shall be (x) in an amount not less than Five Hundred Thousand
Dollars ($500,000) or in any integral multiple of One Hundred Thousand Dollars
($100,000) in excess thereof or (y) in an amount equal to the full remaining
Availability Amount.

(b) Termination or Reduction; Repayment. The Revolving Line terminates on the
Revolving Line Maturity Date, when the principal amount of all Advances, the
unpaid interest thereon, and all other Obligations relating to the Revolving
Line shall be immediately due and payable. On and after the first anniversary of
the Effective Date, Borrower shall have the right, upon not less than three
(3) Business Days’ notice to Bank, to terminate the Revolving Line or, from time
to time, to reduce the amount of the Revolving Line; provided, that no such
termination or reduction of the Revolving Line shall be permitted if, after
giving effect thereto and to any prepayments of Advances made on the effective
date thereof, the aggregate outstanding amount of Advances would exceed the
Revolving Line. Any such reduction shall be in an amount not less than One
Million Dollars ($1,000,000) or in any integral multiple of Five Hundred
Thousand Dollars ($500,000) in excess thereof; provided further, if in
connection with any such reduction or termination of the Revolving Line a LIBOR
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, Borrower shall also pay any amounts owing pursuant to
Section 3.7(a).

2.1.2 Term Loan.

(a) Availability. Bank shall make one (1) term loan available to Borrower in an
amount equal to Fifteen Million Dollars ($15,000,000) on the Effective Date
subject to the satisfaction of the terms and conditions set forth in Section 3.1
of this Agreement.

(b) Repayment. Borrower shall repay the Term Loan in quarterly installments of
principal equal to the Applicable Term Loan Principal Payment Amount (each a
“Term Loan Payment”), beginning on March 31, 2013 and continuing on the last day
of each calendar quarter thereafter. Borrower’s final Term Loan Payment, due on
the Term Loan Maturity Date, shall include all outstanding principal and accrued
and unpaid interest under the Term Loan. Once repaid, the Term Loan may not be
reborrowed.



--------------------------------------------------------------------------------

(c) Prepayment upon Event of Default. If the Term Loan is accelerated following
the occurrence and during the continuance of an Event of Default, Borrower shall
immediately pay to Bank an amount equal to the sum of: (i) all outstanding
principal of the Term Loan plus accrued interest thereon through the prepayment
date, (ii) the Prepayment Fee (if applicable), plus (iii) all other sums, that
shall have become due and payable, including Bank Expenses and interest at the
Default Rate with respect to any past due amounts.

(d) Permitted Prepayment of Term Loan. Borrower shall have the option to prepay
all or any portion of the Term Loan, provided Borrower (i) provides written
notice to Bank of its election to prepay all or a portion of such Term Loan at
least five (5) Business Days prior to such prepayment, and (ii) pays to Bank on
the date of such prepayment, an amount equal to the sum of (A) all outstanding
principal of the Term Loan elected to be prepaid plus accrued interest thereon
through the prepayment date, (B) the Prepayment Fee, if applicable, plus (C) all
other sums, that shall have become due and payable, including Bank Expenses, if
any, and interest at the Default Rate with respect to any past due amounts.

2.1.3 General Provisions Relating to the Loans. Each Loan shall, at Borrower’s
option in accordance with the terms of this Agreement, be either in the form of
a Base Rate Loan or a LIBOR Loan; provided that in no event shall Borrower
maintain at any time LIBOR Loans having more than five (5) different Interest
Periods. Borrower shall pay interest accrued on the Loans at the rates and in
the manner set forth in Section 2.3.

2.2 Overadvances. If, at any time, the outstanding principal amount of any
Advances exceeds the lesser of either the Revolving Line or the Borrowing Base,
Borrower shall immediately pay to Bank in cash such excess.

2.3 Payment of Interest on the Credit Extensions.

(a) Computation of Interest. Interest on the Credit Extensions and all fees
payable hereunder shall be computed on the basis of a 360-day year and the
actual number of days elapsed in the period during which such interest accrues.
In computing interest on any Credit Extension, the date of the making of such
Credit Extension shall be included and the date of payment shall be excluded;
provided, however, that if any Credit Extension is repaid on the same day on
which it is made, such day shall be included in computing interest on such
Credit Extension.

(b) Loans. Each Loan shall bear interest on the outstanding principal amount
thereof from the date when made, continued or converted until paid in full at a
rate per annum equal to the Base Rate plus the Base Rate Margin or the LIBOR
Rate plus the LIBOR Rate Margin, as the case may be. On and after the expiration
of any Interest Period applicable to any LIBOR Loan outstanding on the date of
occurrence of an Event of Default or acceleration of the Obligations, the
Effective Amount of such LIBOR Loan shall, during the continuance of such Event
of Default or after acceleration, bear interest at a rate per annum equal to the
Base Rate plus the Base Rate Margin plus two percent (2.00%). Pursuant to the
terms hereof, interest on each Loan shall be paid in arrears on each Interest
Payment Date. Interest shall also be paid on the date of any prepayment of any
Loan pursuant to this Agreement for the portion of any Loan so prepaid and upon
payment (including prepayment) in full thereof. All accrued but unpaid interest
on the Loans shall be due and payable on the Revolving Line Maturity Date or the
Term Loan Maturity Date (as applicable).

(c) Default Interest. Except as otherwise provided in Section 2.3(b), after an
Event of Default, Obligations shall bear interest two percent (2.00%) above the
rate effective immediately before the Event of Default (the “Default Rate”).
Payment or acceptance of the increased interest provided in this Section 2.3(c)
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of Bank.

(d) Base Rate Loans. Each change in the interest rate of the Base Rate Loans
based on changes in the Base Rate shall be effective on the effective date of
such change and to the extent of such change. Bank shall use its best efforts to
give Borrower prompt notice of any such change in the Base Rate; provided,
however, that any failure by Bank to provide Borrower with notice hereunder
shall not affect Bank’s right to make changes in the interest rate of the Base
Rate Loans based on changes in the Base Rate.

 

2



--------------------------------------------------------------------------------

(e) LIBOR Loans. The interest rate applicable to each LIBOR Loan shall be
determined in accordance with Section 3.6(a) hereunder. Subject to Sections 3.6
and 3.7, such rate shall apply during the entire Interest Period applicable to
such LIBOR Loan, and interest calculated thereon shall be payable on the
Interest Payment Date applicable to such LIBOR Loan.

(f) Debit of Accounts. Bank may debit any of Borrower’s deposit accounts,
including the Designated Deposit Account, for principal and interest payments
when due, or any other amounts Borrower owes Bank, when due. Bank shall promptly
notify Borrower after it debits Borrower’s accounts. These debits shall not
constitute a set-off.

2.4 Fees. Borrower shall pay to Bank:

(a) Fees. All fees as set forth in the Fee Letter;

(b) Unused Fee. A fee (the “Unused Fee”), payable quarterly, in arrears, on a
calendar year basis, in an amount equal to the Applicable Unused Fee Percentage
per annum of the average daily unused portion of the Revolving Line, as
determined by Bank. Borrower shall not be entitled to any credit, rebate or
repayment of any Unused Fee previously earned by Bank pursuant to this Section
notwithstanding any termination of the Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder;

(c) Prepayment Fee. The Prepayment Fee, if and when due pursuant to Sections
2.1.2(c) or 2.1.2(d); and

(d) Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
expenses for documentation and negotiation of the Loan Documents) incurred
through and after the Effective Date, when due.

2.5 Payments; Application of Payments.

(a) All payments (including prepayments) to be made by Borrower under any Loan
Document shall be made in immediately available funds in U.S. Dollars, without
setoff or counterclaim, before 12:00 p.m. Pacific time on the date when due.
Payments of principal and/or interest received after 12:00 p.m. Pacific time are
considered received at the opening of business on the next Business Day. When a
payment is due on a day that is not a Business Day, the payment shall be due the
next Business Day, and additional fees or interest, as applicable, shall
continue to accrue until paid.

(b) During the continuance of an Event of Default, Bank shall apply the whole or
any part of collected funds against the Revolving Line or credit such collected
funds to a depository account of Borrower with Bank (or an account maintained by
an Affiliate of Bank), the order and method of such application to be in the
sole discretion of Bank. Borrower shall have no right to specify the order or
the accounts to which Bank shall allocate or apply any payments required to be
made by Borrower to Bank or otherwise received by Bank under this Agreement when
any such allocation or application is not specified elsewhere in this Agreement.

3    CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension. Bank’s obligation to make
the initial Credit Extension is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, the following
documents, and completion of the following matters:

(a) duly executed original signatures to the Loan Documents (other than Loan
Documents that are permitted to be delivered after the Effective Date in
accordance with the Postclosing Letter);

(b) Borrower’s Operating Documents and a good standing certificate of Borrower
certified by the Secretary of State of the State of Delaware as of a date no
earlier than thirty (30) days prior to the Effective Date;

 

3



--------------------------------------------------------------------------------

(c) Each Domestic Guarantor’s Operating Documents and a good standing
certificate of each Domestic Guarantor certified by the Secretary of State of
the state of such Domestic Guarantor’s formation as of a date no earlier than
thirty (30) days prior to the Effective Date;

(d) duly executed copies of the completed Borrowing Resolutions for Borrower;

(e) duly executed copies of the completed resolutions to guaranty for each
Domestic Guarantor;

(f) certified copies, dated as of a recent date, of financing statement searches
with respect to Borrower and each Domestic Guarantor, as Bank shall request,
accompanied by written evidence (including any UCC termination statements) that
the Liens indicated in any such financing statements either constitute Permitted
Liens or have been or, in connection with the initial Credit Extension, will be
terminated or released;

(g) the Perfection Certificates of Borrower and each Domestic Guarantor,
together with the duly executed original signatures thereto;

(h) a legal opinion of Borrower’s and each Domestic Guarantor’s counsel dated as
of the Effective Date together with the duly executed original signature
thereto;

(i) evidence satisfactory to Bank that Borrower, PicoChip and their
Subsidiaries, taken as a whole, can demonstrate a Liquidity Ratio of at least
1.35 to 1.00 on a Pro Forma Basis;

(j) payment of the fees and Bank Expenses then due as specified in Section 2.4
hereof;

(k) timely receipt of an Effective Date Notice of Borrowing;

(l) no event, circumstance, or condition of any character shall have occurred
since the date of the Commitment Letter, or shall exist as of the Effective Time
(as defined in the Merger Agreement) that has resulted in a Material Adverse
Effect (as defined in the Merger Agreement) to Borrower, Picochip and their
Subsidiaries, taken as a whole; and

(m) the Specified Merger Agreement Representations and the Specified
Representations shall be true, accurate, and complete in all material respects
on the date of the Notice of Borrowing and on the Funding Date of the initial
Credit Extension; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default (other than an Event of Default described in Sections 8.3 or
8.8) shall have occurred and be continuing or result from the Credit Extension.
The initial Credit Extension is Borrower’s representation and warranty on that
date that the Specified Merger Agreement Representations and the Specified
Representations remain true, accurate, and complete in all material respects;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date.

3.2 Conditions Precedent to all subsequent Credit Extensions. Bank’s obligations
to make each Credit Extension after the initial Credit Extension on the
Effective Date is subject to the following conditions precedent:

(a) timely receipt of a Subsequent Notice of Borrowing;

(b) the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the Notice of
Borrowing and on the Funding Date of each Credit Extension; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations

 

4



--------------------------------------------------------------------------------

and warranties expressly referring to a specific date shall be true, accurate
and complete in all material respects as of such date, and no Event of Default
shall have occurred and be continuing or result from the Credit Extension. Each
Credit Extension is Borrower’s representation and warranty on that date that the
representations and warranties in this Agreement remain true, accurate, and
complete in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; and

(c) in Bank’s sole but reasonable discretion, there has not been a Material
Adverse Change.

3.3 Covenant to Deliver. Borrower agrees to deliver to Bank each item required
to be delivered to Bank under this Agreement as a condition precedent to any
Credit Extension. Borrower expressly agrees that a Credit Extension made prior
to the receipt by Bank of any such item shall not constitute a waiver by Bank of
Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.

3.4 Procedure for the Borrowing of Loans.

(a) Subject to the prior satisfaction of all other applicable conditions to the
making of a Loan set forth in this Agreement, each Loan shall be made upon
Borrower’s irrevocable written notice (provided that the initial Credit
Extension hereunder may be contingent upon the consummation of the transaction
contemplated by the Merger Agreement) delivered to Bank in the form of a Notice
of Borrowing, each executed by a Responsible Officer of Borrower or his or her
designee or without instructions if the Loans are necessary to meet Obligations
which have become due. Bank may rely on any telephone notice given by a person
whom Bank reasonably believes is a Responsible Officer or designee. Borrower
will indemnify Bank for any loss Bank suffers due to such reliance, except to
the extent resulting from the gross negligence or willful misconduct of Bank.
Such Notice of Borrowing must be received by Bank prior to 11:00 a.m. Pacific
time, (i) at least three (3) Business Days prior to the requested Funding Date,
in the case of LIBOR Loans, and (ii) at least one (1) Business Day prior to the
requested Funding Date, in the case of Base Rate Loans, specifying:

(1) the amount of the Loan, which, if a LIBOR Loan is requested, shall be in
(x) an aggregate minimum principal amount of Five Hundred Thousand Dollars
($500,000) or in any integral multiple of One Hundred Thousand Dollars
($100,000) in excess thereof; or (y) an amount equal to the full remaining
Availability Amount;

(2) the requested Funding Date;

(3) whether the Loan is to be comprised of LIBOR Loans or Base Rate Loans; and

(4) the duration of the Interest Period applicable to any such LIBOR Loans
included in such notice; provided that if the Notice of Borrowing shall fail to
specify the duration of the Interest Period for any Loan comprised of LIBOR
Loans, such Interest Period shall be one (1) month.

(b) The proceeds of all such Loans will then be made available to Borrower on
the Funding Date by Bank by transfer to the Designated Deposit Account and,
subsequently, by wire transfer to such other account as Borrower may instruct in
the Notice of Borrowing. No Loans shall be deemed made to Borrower, and no
interest shall accrue on any such Loan, until the related funds have been
deposited in the Designated Deposit Account.

3.5 Conversion and Continuation Elections.

(a) So long as (i) no Event of Default exists; (ii) Borrower shall not have sent
any notice of termination of this Agreement; and (iii) Borrower shall have
complied with such customary procedures as Bank has established from time to
time for Borrower’s requests for LIBOR Loans, Borrower may, upon irrevocable
written notice to Bank:

 

5



--------------------------------------------------------------------------------

(1) elect to convert on any Business Day, Base Rate Loans (in a principal amount
equal to Five Hundred Thousand Dollars ($500,000) or any integral multiple of
One Hundred Thousand Dollars ($100,000) in excess thereof) into LIBOR Loans;

(2) elect to continue on any Interest Payment Date any LIBOR Loans maturing on
such Interest Payment Date (or any part thereof in an amount equal to Five
Hundred Thousand Dollars ($500,000) or any integral multiple of One Hundred
Thousand Dollars ($100,000) in excess thereof); or

(3) elect to convert on any Interest Payment Date any LIBOR Loans maturing on
such Interest Payment Date (or any part thereof in an amount equal to Five
Hundred Thousand Dollars ($500,000) or any integral multiple of One Hundred
Thousand Dollars ($100,000) in excess thereof) into Base Rate Loans.

provided, that the minimum increment requirements set forth above shall not
apply to the conversion or continuation of any Loans that did not meet the
minimum increment required when borrowed pursuant to Section 2.1.1.

(b) Borrower shall deliver a Notice of Conversion/Continuation in accordance
with Section 10 to be received by Bank prior to 11:00 a.m. Pacific time at least
(i) three (3) Business Days prior to the Conversion Date or Continuation Date,
if any Loans are to be converted into or continued as LIBOR Loans; and (ii) one
(1) Business Day in Loan of the Conversion Date, if any Loans are to be
converted into Base Rate Loans, in each case specifying the:

(1) proposed Conversion Date or Continuation Date;

(2) aggregate amount of the Loans to be converted or continued which, if any
Loans are to be converted into or continued as LIBOR Loans, shall be in an
aggregate minimum principal amount of Five Hundred Thousand Dollars ($500,000)
or in any integral multiple of One Hundred Thousand Dollars ($100,000) in excess
thereof;

(3) nature of the proposed conversion or continuation; and

(4) duration of the requested Interest Period, in the case of LIBOR Loans.

(c) If upon the expiration of any Interest Period applicable to any LIBOR Loans,
Borrower shall have timely failed to select a new Interest Period to be
applicable to such LIBOR Loans, Borrower shall be deemed to have elected to
convert such LIBOR Loans into Base Rate Loans.

(d) Any LIBOR Loans shall, at Bank’s option, convert into Base Rate Loans in the
event that (i) an Event of Default shall exist, or (ii) the aggregate principal
amount of the Base Rate Loans which have been previously converted to LIBOR
Loans, or the aggregate principal amount of existing LIBOR Loans continued, as
the case may be, at the beginning of an Interest Period shall at any time during
such Interest Period exceed the Revolving Line. Borrower agrees to pay Bank,
upon demand by Bank (or Bank may, at its option, charge the Designated Deposit
Account or any other account Borrower maintains with Bank) any amounts required
to compensate Bank for any loss (including loss of anticipated profits), cost,
or expense incurred by Bank, as a result of the conversion of LIBOR Loans to
Base Rate Loans pursuant to any of the foregoing.

(e) Notwithstanding anything to the contrary contained herein, Bank shall not be
required to purchase United States Dollar deposits in the London interbank
market or other applicable LIBOR market to fund any LIBOR Loans, but the
provisions hereof shall be deemed to apply as if Bank had purchased such
deposits to fund the LIBOR Loans.

3.6 Special Provisions Governing LIBOR Loans.

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Loans as to the matters
covered:

 

6



--------------------------------------------------------------------------------

(a) Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Loans for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrower.

(b) Inability to Determine Applicable Interest Rate. In the event that Bank
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto), on any Interest Rate Determination Date with
respect to any LIBOR Loan, that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loan on the basis provided for in the
definition of LIBOR, Bank shall on such date give notice (by facsimile or by
telephone confirmed in writing) to Borrower of such determination, whereupon
(i) no Loans may be made as, or converted to, LIBOR Loans until such time as
Bank notifies Borrower that the circumstances giving rise to such notice no
longer exist, and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrower with respect to Loans in respect of
which such determination was made shall be deemed to be rescinded by Borrower
and be deemed a request to convert or continue Loans referred to therein as Base
Rate Loans.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate Bank, upon written request by Bank (which request shall set
forth the manner and method of computing such compensation), for all reasonable
losses, expenses and liabilities, if any, that are customarily allocated to
borrowers in the U.S. bank lending markets (including any interest paid by Bank
to lenders of funds borrowed by it to make or carry its LIBOR Loans and any
loss, expense or liability incurred by Bank in connection with the liquidation
or re-employment of such funds) such that Bank may incur: (i) if for any reason
(other than a default by Bank or due to any failure of Bank to fund LIBOR Loans
due to impracticability or illegality under Sections 3.7(d) and 3.7(e)) a
borrowing of or a conversion to or continuation of any LIBOR Loan does not occur
on a date specified in a Notice of Borrowing or a Notice of
Conversion/Continuation, as the case may be, or (ii) if any principal payment or
any conversion of any of its LIBOR Loans occurs on a date prior to the last day
of an Interest Period applicable to that Loan.

(d) Assumptions Concerning Funding of LIBOR Loans. Calculation of all amounts
payable to Bank under this Section 3.6 and under Section 3.4 shall be made as
though Bank had actually funded each of its relevant LIBOR Loans through the
purchase of a Eurodollar deposit bearing interest at the rate obtained pursuant
to the definition of LIBOR Rate in an amount equal to the amount of such LIBOR
Loan and having a maturity comparable to the relevant Interest Period; provided,
however, that Bank may fund each of its LIBOR Loans in any manner it sees fit
and the foregoing assumptions shall be utilized only for the purposes of
calculating amounts payable under this Section 3.6 and under Section 3.4.

(e) LIBOR Loans After Default. After the occurrence and during the continuance
of an Event of Default, (i) Borrower may not elect to have a Loan be made or
continued as, or converted to, a LIBOR Loan after the expiration of any Interest
Period then in effect for such Loan and (ii) subject to the provisions of
Section 3.6(c), any Notice of Conversion/Continuation given by Borrower with
respect to a requested conversion/continuation that has not yet occurred shall
be deemed to be rescinded by Borrower and be deemed a request to convert or
continue Loans referred to therein as Base Rate Loans.

3.7 Additional Requirements/Provisions Regarding LIBOR Loans.

(a) If for any reason (including voluntary or mandatory prepayment or
acceleration), Bank receives all or part of the principal amount of a LIBOR Loan
prior to the last day of the Interest Period for such Loan, Borrower shall
immediately notify Borrower’s account officer at Bank and, pursuant to the terms
of this Agreement, pay Bank the amount (if any) by which (i) the additional
interest which would have been payable on the amount so received had it not been
received until the last day of such Interest Period exceeds (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which Bank would bid were it to bid, at the commencement of such
period, for deposits in dollars of a comparable amount and period from other
banks in the London interbank market. A certificate of Bank setting forth in
reasonable detail the calculation of any amount or amounts that Bank is entitled
to receive pursuant to this Section shall be delivered to the Borrower

 

7



--------------------------------------------------------------------------------

and shall be conclusive absent manifest error. Borrower shall pay Bank the
amount shown as due on any such certificate within thirty (30) days after
receipt thereof.

(b) Borrower shall pay Bank, upon demand by Bank, from time to time such amounts
as Bank may determine to be necessary to compensate it for any costs incurred by
Bank that Bank determines are attributable to its making or maintaining of any
amount receivable by Bank hereunder in respect of any Loans relating thereto
(such increases in costs and reductions in amounts receivable being herein
called “Additional Costs”), in each case resulting from any Regulatory Change
which:

(i) changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any Loans (other than changes which affect taxes
measured by or imposed on the overall net income of Bank by the jurisdiction in
which Bank has its principal office);

(ii) imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any Loans or any deposits referred to in
the definition of LIBOR); or

(iii) imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities).

Bank will notify Borrower of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.7 as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrower with a statement setting forth in
reasonable detail the basis and amount of each request by Bank for compensation
under this Section 3.7. Determinations and allocations by Bank for purposes of
this Section 3.7 of the effect of any Regulatory Change on its costs of
maintaining its obligations to make Loans, of making or maintaining Loans, or on
amounts receivable by it in respect of Loans, and of the additional amounts
required to compensate Bank in respect of any Additional Costs, shall be
conclusive absent manifest error.

(c) If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation, or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any respect or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Parent”)
as a consequence of its obligations hereunder to a level below that which Bank
(or its Parent) could have achieved but for such adoption, change, or compliance
(taking into consideration policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within fifteen
(15) days after demand by Bank, Borrower shall pay to Bank such additional
amount or amounts as will compensate Bank for such reduction. A statement of
Bank claiming compensation under this Section 3.7(c) and setting forth in
reasonable detail the basis for and the additional amount or amounts to be paid
to it hereunder shall be conclusive absent manifest error.

(d) If, at any time, Bank, in its sole and absolute discretion, determines that
(i) the amount of LIBOR Loans for periods equal to the corresponding Interest
Periods are not available to Bank in the offshore currency interbank markets, or
(ii) LIBOR does not accurately reflect the cost to Bank of lending the LIBOR
Loans, then Bank shall promptly give notice thereof to Borrower. Upon the giving
of such notice, Bank’s obligation to make such LIBOR Loans shall terminate;
provided, however, Loans shall not terminate if Bank and Borrower agree in
writing to a different interest rate applicable to LIBOR Loans.

(e) If it shall become unlawful for Bank to continue to fund or maintain any
LIBOR Loans, or to perform its obligations hereunder, upon demand by Bank, any
outstanding LIBOR Loans shall be automatically converted to Base Rate Loans.
Notwithstanding the foregoing, to the extent a determination by Bank as
described above relates to a LIBOR Loan then being requested by Borrower
pursuant to a Notice of Borrowing or a Notice of Conversion/Continuation,
Borrower shall have the option, subject to the provisions of Section 3.6(c), to
(i) rescind such Notice of Borrowing or Notice of Conversion/Continuation by
giving notice (by facsimile or by

 

8



--------------------------------------------------------------------------------

telephone confirmed in writing) to Bank of such rescission on the date on which
Bank gives notice of its determination as described above, or (ii) modify such
Notice of Borrowing or Notice of Conversion/Continuation to obtain a Base Rate
Loan or to have outstanding Loans converted into or continued as Base Rate Loans
by giving notice (by facsimile or by telephone confirmed in writing) to Bank of
such modification on the date on which Bank gives notice of its determination as
described above.

4    CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, until the Obligations (other than inchoate indemnity
obligations and Bank Services that have been cash secured) are satisfied in full
and all commitments to lend hereunder have been terminated, Borrower agrees that
any amounts Borrower owes Bank thereunder shall be deemed to be Obligations
hereunder and that it is the intent of Borrower and Bank to have all such
Obligations secured by the first priority perfected security interest in the
Collateral granted herein (subject only to Permitted Liens that may have
superior priority to Bank’s Lien in this Agreement).

Bank’s Lien in the Collateral shall continue until the Obligations (other than
inchoate indemnity obligations and Bank Services that have been cash secured)
are satisfied in full, and at such time, Bank shall, at Borrower’s sole cost and
expense, terminate its security interest in the Collateral and all rights
therein shall revert to Borrower. In the event (x) all Obligations (other than
inchoate indemnity obligations), except for Bank Services, are satisfied in
full, and (y) this Agreement is terminated, Bank shall terminate the security
interest granted herein upon Borrower providing cash collateral for any
outstanding Bank Services acceptable to Bank in its reasonable business judgment
consistent with Bank’s then current practice for such Bank Services, if any. In
the event such Bank Services consist of outstanding Letters of Credit, Borrower
shall provide to Bank cash collateral in an amount equal to one hundred percent
(100%) of the Dollar Equivalent of the face amount of all such Letters of Credit
plus all interest, fees, and costs due or to become due in connection therewith
(as estimated by Bank in its good faith business judgment), to secure all of the
Obligations relating to such Letters of Credit. If any of the Collateral shall
be sold, transferred or otherwise disposed of by Borrower in a transaction
permitted by this Agreement, then such Collateral shall be deemed released from
the security interest granted herein. Bank, at the request and sole expense of
Borrower, shall execute and deliver to Borrower all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
any Collateral released pursuant to this Section.

4.2 Priority of Security Interest. Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral (subject only
to Permitted Liens that may have superior priority to Bank’s Lien under this
Agreement) to the extent that the security interest in the Collateral can be
perfected by the taking of the actions required under this Agreement and the
other Loan Documents; provided, however, that until the date that is forty five
(45) days after the Effective Date or as is otherwise specified in the
Postclosing Letter, the foregoing representation, warranty and covenant with
respect to the perfection and priority of the security interest granted herein
shall only apply to the extent that the security interest in the Collateral can
be perfected by (i) the filing of a financing statement pursuant to the Code,
(ii) the possession of the certificated securities, if any, evidencing the
capital stock of or other equity interests issued by the Material Domestic
Subsidiaries of Borrower or any Domestic Guarantor or (iii) Bank having control
over Collateral Accounts maintained at Bank. If Borrower shall acquire a
commercial tort claim having a potential value in excess of Two Hundred Fifty
Thousand Dollars ($250,000), Borrower shall promptly notify Bank in a writing
signed by Borrower of the general details thereof and grant to Bank in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank.

4.3 Authorization to File Financing Statements. Borrower hereby authorizes Bank
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder,
including a notice that any disposition of the Collateral (other than Collateral
subject to Permitted

 

9



--------------------------------------------------------------------------------

Liens having priority over the Lien granted hereunder), by either Borrower or
any other Person, shall be deemed to violate the rights of Bank under the Code.

5    REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1 Due Organization, Authorization; Power and Authority.

(a) Each Credit Party is duly existing and in good standing as a Registered
Organization in its jurisdiction of formation and is qualified and licensed to
do business and is in good standing in any jurisdiction in which the conduct of
its business or its ownership of property requires that it be qualified except
where the failure to do so could not reasonably be expected to have a material
adverse effect on Borrower’s business.

(b) In connection with this Agreement, Borrower has delivered, or caused to be
delivered, to Bank completed certificates signed by Borrower or one of its
Subsidiaries, respectively, entitled “Perfection Certificate” (unless otherwise
specified, references in this Agreement to “Perfection Certificate” or
“Perfection Certificates” shall include all Perfection Certificates delivered to
Bank by Borrower or any of its Subsidiaries). Borrower represents and warrants
to Bank that, as of the Effective Date, with respect to the Perfection
Certificate delivered by Borrower on the Effective Date, (i) Borrower’s exact
legal name is that indicated on the Perfection Certificate and on the signature
page hereof; (ii) Borrower is an organization of the type and is organized in
the jurisdiction set forth in the Perfection Certificate; (iii) the Perfection
Certificate accurately sets forth Borrower’s organizational identification
number or accurately states that Borrower has none; (iv) the Perfection
Certificate accurately sets forth Borrower’s place of business, or, if more than
one, its chief executive office as well as Borrower’s mailing address (if
different than its chief executive office); (v) Borrower (and each of its
predecessors) has not, in the past five (5) years, changed its jurisdiction of
formation, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (vi) all other information set forth on the
Perfection Certificate pertaining to Borrower and each of its Subsidiaries is
accurate and complete in all material respects (it being understood and agreed
that Borrower may from time to time update certain information in the Perfection
Certificate after the Effective Date to the extent permitted by one or more
specific provisions in this Agreement). If Borrower is not now a Registered
Organization but later becomes one, Borrower shall promptly notify Bank of such
occurrence and provide Bank with Borrower’s organizational identification
number.

(c) The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s Operating Documents, (ii) contravene, conflict with, constitute a
default under or violate any material Requirement of Law, (iii) contravene,
conflict or violate any applicable order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority by which Borrower or any of
its Subsidiaries or any of their property or assets may be bound or affected, or
(iv) require any action by, filing, registration, or qualification with, or
Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect).

(d) The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party do not constitute an event of default under any material
agreement by which Borrower is bound. Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to have a material adverse effect on Borrower’s
business.

5.2 Collateral.

(a) Borrower has good title to, has rights in, and the power to transfer each
item of the Collateral upon which it purports to grant a Lien hereunder, free
and clear of any and all Liens except Permitted Liens.

(b) Borrower has no deposit accounts other than the deposit accounts with Bank,
the deposit accounts, if any, described in the Perfection Certificate delivered
to Bank in connection herewith, or of which Borrower has given Bank notice and
taken such actions as are necessary to give Bank a perfected security interest

 

10



--------------------------------------------------------------------------------

therein. (other than deposit accounts exclusively used for payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit of
Borrower’s employees and identified to Bank by Borrower as such). The Eligible
Accounts are bona fide, existing obligations of the Account Debtors.

(c) No portion of the Collateral with a value in excess of Two Hundred Fifty
Thousand Dollars ($250,000) is in the possession of any third party bailee (such
as a warehouse) except as otherwise provided in the Perfection Certificate or as
otherwise disclosed to Bank in writing. None of the components of the Collateral
shall be maintained at locations other than as provided in the Perfection
Certificate or as permitted pursuant to Section 6.12.

(d) Borrower is the sole owner, or has the right to the use, of the Intellectual
Property which it owns or purports to own except for (a) licenses granted to its
customers in the ordinary course of business or that are otherwise permitted
pursuant to Section 7.1, (b) over-the-counter software that is commercially
available to the public, and (c) Intellectual Property licensed to Borrower.
Each Patent which it owns or purports to own and which is material to Borrower’s
business is valid and enforceable, and no part of the Intellectual Property
which Borrower owns or purports to own and which is material to Borrower’s
business has been judged invalid or unenforceable, in whole or in part. To the
best of Borrower’s knowledge, no claim has been made that any part of the
Intellectual Property violates the rights of any third party except to the
extent such claim could not reasonably be expected to have a material adverse
effect on Borrower’s business.

(e) Except as noted on the Perfection Certificate or as otherwise disclosed to
Bank in writing, Borrower is not a party to, nor is it bound by, any Restricted
License.

5.3 Accounts Receivable; Inventory. For any Eligible Account in any Borrowing
Base Certificate, all statements made and all unpaid balances appearing in all
invoices, instruments and other documents evidencing such Eligible Accounts are
and shall be true and correct in all material respects and all such invoices,
instruments and other documents, and all of Borrower’s Books are genuine and in
all material respects what they purport to be. All sales and other transactions
underlying or giving rise to each Eligible Account comply in all material
respects with all applicable laws and governmental rules and regulations.
Borrower has no knowledge of any actual or imminent Insolvency Proceeding of any
Account Debtor whose accounts are Eligible Accounts in any Borrowing Base
Certificate. To the best of Borrower’s knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to all
Eligible Accounts are genuine, and all such documents, instruments and
agreements are legally enforceable in accordance with their terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency
or similar laws relating to or limiting creditors’ rights generally.

5.4 Litigation. Except as disclosed in the Perfection Certificate or as
otherwise disclosed pursuant to Section 6.2(h), there are no actions or
proceedings pending or, to the knowledge of the Responsible Officers, threatened
in writing by or against Borrower or any of its Subsidiaries that could
reasonably be expected to result in a liability to Borrower or any of its
Subsidiaries of more than, individually or in the aggregate, Five Hundred
Thousand Dollars ($500,000).

5.5 Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations. There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.

5.6 Solvency. The fair salable value of Borrower’s, Guarantors’ and their
Subsidiaries assets (including goodwill minus disposition costs), taken as a
whole (giving pro forma effect to the transactions contemplated by the Merger
Agreement), exceed the fair value of their liabilities; Borrower, Guarantors and
their Subsidiaries, taken as a whole (giving pro forma effect to the
transactions contemplated by the Merger Agreement), are not left with
unreasonably small capital after giving pro forma effect to the transactions
contemplated by this Agreement and the Merger Agreement; and Borrower,
Guarantors and their Subsidiaries, taken as a whole (giving pro forma effect to
the transactions contemplated by the Merger Agreement), are able to pay their
debts (including trade debts) as they mature.

 

11



--------------------------------------------------------------------------------

5.7 Regulatory Compliance.

(a) Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended.
Borrower is not engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Borrower and each of its Subsidiaries have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Government Authorities that are necessary to continue
their respective businesses as currently conducted.

(b) Borrower has complied in all material respects with the Federal Fair Labor
Standards Act. Neither Borrower nor any of its Subsidiaries is a “holding
company” or an “affiliate” of a “holding company” or a “subsidiary company” of a
“holding company” as each term is defined and used in the Public Utility Holding
Company Act of 2005. Borrower has not violated any laws, ordinances or rules,
the violation of which could reasonably be expected to have a material adverse
effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally.

5.8 Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.

5.9 Tax Returns and Payments; Pension Contributions. Borrower has timely filed
all required tax returns and reports, and Borrower has timely paid all material
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Borrower. Borrower may defer payment of any contested taxes, provided
that Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted,
(b) notifies Bank in writing of the commencement of, and any material
development in, the proceedings, (c) posts bonds or takes any other steps
required to prevent the governmental authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien”. Borrower is unaware of any claims or adjustments proposed for any of
Borrower’s prior tax years which could reasonably be expected to result in
additional material taxes becoming due and payable by Borrower. Borrower has
paid all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

5.10 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital, to fund the purchase price for the Acquisition and to
fund its general business requirements and not for personal, family, household
or agricultural purposes.

5.11 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Bank and with the
Borrower’s filings with the SEC, as and when furnished, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or statements not misleading (it
being recognized by Bank that the projections and forecasts provided by Borrower
in good faith and based upon reasonable assumptions are not viewed as facts and
that actual results during the period or periods covered by such projections and
forecasts may differ from the projected or forecasted results).

5.12 Definition of “Knowledge.” For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of the
Responsible Officers.

 

12



--------------------------------------------------------------------------------

6    AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1 Government Compliance.

(a) Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations; provided
that Borrower may liquidate or dissolve a Subsidiary in connection with internal
reorganizations in its reasonable business judgment. Borrower shall comply, and
have each Subsidiary comply, with all laws, ordinances and regulations to which
it is subject, noncompliance with which could reasonably be expected to have a
material adverse effect on Borrower’s business.

(b) Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of its property. Borrower shall
promptly provide copies of any such obtained Governmental Approvals to Bank.

6.2 Financial Statements, Reports, Certificates. Deliver to Bank:

(a) Borrowing Base Reports. Within thirty (30) days after the last day of each
month, aged listings of accounts receivable and accounts payable (by invoice
date) and a Deferred Revenue report (the “Borrowing Base Reports”);

(b) Borrowing Base Certificate. Within thirty (30) days after the last day of
each month and together with the Borrowing Base Reports, a duly completed
Borrowing Base Certificate signed by a Responsible Officer;

(c) Quarterly Financial Statements. As soon as available, but no later than
forty five (45) days after the last day of each fiscal quarter, a company
prepared consolidated and consolidating balance sheet, income statement and
statement of cash flows covering Borrower’s and each of its Subsidiary’s
operations for such quarter certified by a Responsible Officer and in a form
acceptable to Bank (the “Quarterly Financial Statements”);

(d) Quarterly Compliance Certificate. Within forty five (45) days after the last
day of each fiscal quarter and together with the Quarterly Financial Statements,
a duly completed Compliance Certificate signed by a Responsible Officer;

(e) Annual Audited Financial Statements. As soon as available, but no later than
one hundred twenty (120) days after the last day of Borrower’s fiscal year,
audited consolidated financial statements prepared under GAAP, consistently
applied, together with an unqualified opinion on the financial statements from
an independent certified public accounting firm acceptable to Bank in its
reasonable discretion;

(f) Other Statements. Within five (5) Business Days of delivery, copies of all
statements, reports and notices made available to Borrower’s security holders or
to any holders of Subordinated Debt;

(g) SEC Filings. Within five (5) Business Days of filing, copies of all periodic
and other reports, proxy statements and other materials filed by any Credit
Party with the SEC, any Governmental Authority succeeding to any or all of the
functions of the SEC or with any national securities exchange, or distributed to
its shareholders, as the case may be. Documents required to be delivered
pursuant to the terms hereof (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which
Borrower posts such documents, or provides a link thereto, on Borrower’s website
on the Internet at Borrower’s website address;

(h) Legal Action Notice. A prompt report of any legal actions pending or
threatened in writing against Borrower or any of its Subsidiaries that could
reasonably be expected to result in damages or costs to

 

13



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries of, individually or in the aggregate, Five
Hundred Thousand Dollars ($500,000) or more;

(i) Filings with Governmental Authorities. Within five (5) Business Days after
the same are sent or received, copies of all material correspondence, reports,
documents and other filings with any Governmental Authority regarding compliance
with or maintenance of Governmental Approvals or Requirements of Law that are
material to the business or operations of Borrower and its Subsidiaries, taken
as a whole, and

(j) Other Financial Information. Such other budgets, sales projections,
operating plans and other financial information reasonably requested by Bank.

6.3 Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects, other than in the ordinary course of business or as
may otherwise be permitted by Section 7.1. Returns and allowances between
Borrower and its Account Debtors shall follow Borrower’s customary practices as
they exist at the Effective Date. Borrower must promptly notify Bank of all
returns, recoveries, disputes and claims outside the ordinary course of
business.

6.4 Taxes; Pensions. Timely file, and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof, or as otherwise permitted pursuant to the terms of
Section 5.9, and shall deliver to Bank, on demand, appropriate certificates
attesting to such payments, and pay all amounts necessary to fund all present
pension, profit sharing and deferred compensation plans in accordance with their
terms.

6.5 Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as Bank
may reasonably request. Insurance policies shall be in a form, with companies,
and in amounts that are satisfactory to Bank. All property policies shall have a
lender’s loss payable endorsement showing Bank as a lender loss payee and waive
subrogation against Bank. All liability policies shall show, or have
endorsements showing, Bank as an additional insured. All policies (or their
respective endorsements) shall provide that the insurer shall give Borrower at
least thirty (30) days notice before canceling, amending, or declining to renew
its policy (or ten (10) days for nonpayment of premiums) and Borrower shall,
within one (1) Business Day of receiving any such notice, provide Bank notice
thereof. At Bank’s request, Borrower shall deliver copies of policies certified
by Borrower and evidence of all premium payments. Proceeds payable under any
policy shall, at Bank’s option, be payable to Bank on account of the
Obligations. Notwithstanding the foregoing, (a) so long as no Event of Default
has occurred and is continuing, Borrower shall have the option of applying the
proceeds of any casualty policy up to Five Million Dollars ($5,000,000) with
respect to any loss, but not exceeding Ten Million Dollars ($10,000,000) in the
aggregate under all casualty policies in any one year, toward the replacement or
repair of destroyed or damaged property; provided that any such replaced or
repaired property (i) shall be of equal or like value as the replaced or
repaired Collateral and (ii) shall be deemed Collateral in which Bank has been
granted a first priority security interest, and (b) after the occurrence and
during the continuance of an Event of Default, all proceeds payable under such
casualty policy shall, at the option of Bank, be payable to Bank on account of
the Obligations. If Borrower fails to obtain insurance as required under this
Section 6.5 or to pay any amount or furnish any required proof of payment to
third persons and Bank, Bank may make all or part of such payment or obtain such
insurance policies required in this Section 6.5, and take any action under the
policies Bank deems prudent.

6.6 Operating Accounts.

(a) Maintain each Credit Parties’ and their Domestic Subsidiaries’ primary
operating and other deposit accounts and securities accounts with Bank and
Bank’s Affiliates.

(b) Each Credit Party shall provide Bank five (5) days prior written notice
before establishing any Collateral Account at or with any bank or financial
institution other than Bank or Bank’s Affiliates. For each Collateral Account
that any Credit Party at any time maintains, such Credit Party shall, no later
than forty five (45) days after the Effective Date, cause the applicable bank or
financial institution (other than Bank) at or with

 

14



--------------------------------------------------------------------------------

which any Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Bank’s Lien in such Collateral Account in accordance with the
terms hereunder which Control Agreement may not be terminated without the prior
written consent of Bank. The provisions of the previous sentence shall not apply
to deposit accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of employees and
identified to Bank by Borrower as such.

6.7 Financial Covenants. Maintain as of the last day of each fiscal quarter, on
a consolidated basis with respect to Borrower and its Subsidiaries:

(a) Liquidity Ratio. A Liquidity Ratio of at least 1.25 to 1.0.

(b) Adjusted EBITDA. Adjusted EBITDA of not less than the following amounts for
the applicable measuring period:

 

Measuring Period

  

Adjusted EBITDA

Borrower’s second fiscal quarter of 2012    [***] Borrower’s third fiscal
quarter of 2012    [***] Borrower’s fourth fiscal quarter of 2012    [***]
Borrower’s first fiscal quarter of 2013    [***] Borrower’s second fiscal
quarter of 2013    [***] Borrower’s third fiscal quarter of 2013    [***]
Borrower’s fourth fiscal quarter of 2013    [***]

(c) Fixed Charge Coverage Ratio. A Fixed Charge Coverage Ratio of not less than
(i) 1.10 to 1.00 for Borrower’s first, second and third fiscal quarters of 2014
and (ii) 1.25 to 1.00 for each of Borrower’s fiscal quarters thereafter.

(d) Minimum Cash at Bank. A balance of unrestricted cash at Bank of not less
than Fifteen Million Dollars ($15,000,000).

6.8 Protection of Intellectual Property Rights.

(a) (i) Protect, defend and maintain the validity and enforceability of any
Intellectual Property material to Borrower’s business; (ii) promptly advise Bank
in writing of material infringements of its Intellectual Property; and (iii) not
allow any Intellectual Property material to Borrower’s business to be abandoned,
forfeited or dedicated to the public without Bank’s written consent.

(b) Provide written notice to Bank within thirty (30) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public). Borrower shall take such steps as
Bank requests to obtain the consent of, or waiver by, any person whose consent
or waiver is necessary for (i) any Restricted License to be deemed “Collateral”
and for Bank to have a security interest in it that might otherwise be
restricted or prohibited by law or by the terms of any such Restricted License,
whether now existing or entered into in the future, and (ii) Bank to have the
ability in the event of a liquidation of any Collateral to dispose of such
Collateral in accordance with Bank’s rights and remedies under this Agreement
and the other Loan Documents.

6.9 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.

[* * *] Confidential portions of this document have been redacted and filed
separately with the Commission.

 

15



--------------------------------------------------------------------------------

6.10 Access to Collateral; Books and Records. Allow Bank, or its agents, at
reasonable times, on five (5) Business Days’ notice (provided no notice is
required if an Event of Default has occurred and is continuing), to inspect the
Collateral and audit and copy Borrower’s Books. Such inspections or audits shall
be conducted no more often than once annually unless an Event of Default has
occurred and is continuing. The foregoing inspections and audits shall be at
Borrower’s expense, and the charge therefor shall be Eight Hundred Fifty Dollars
($850) per person per day (or such higher amount as shall represent Bank’s
then-current standard charge for the same), plus reasonable out-of-pocket
expenses. In the event Borrower and Bank schedule an audit more than ten
(10) days in advance, and Borrower cancels or seeks to reschedule the audit with
less than ten (10) days written notice to Bank, then (without limiting any of
Bank’s rights or remedies), Borrower shall pay Bank any out-of-pocket expenses
incurred by Bank to compensate Bank for the anticipated costs and expenses of
the cancellation or rescheduling.

6.11 Formation or Acquisition of Subsidiaries. Within thirty (30) days after
(i) a Credit Party forms any Material Subsidiary or acquires any Material
Subsidiary or (ii) any Subsidiary that is not a Material Subsidiary becomes a
Material Subsidiary (such determination in this clause (ii) to be made
concurrently with the delivery of the Quarterly Financial Statements based on
the information contained therein), such Credit Party shall (a) cause such
Material Subsidiary to provide to Bank either a joinder to the Loan Agreement to
cause such Material Subsidiary to become a co-borrower hereunder or provide Bank
with a Guaranty, together with such appropriate financing statements and/or
Control Agreements, all in form and substance satisfactory to Bank (including
being sufficient to grant Bank a first priority Lien (subject to Permitted
Liens) in and to the assets of such Material Subsidiary), (b) provide to Bank
appropriate certificates and powers and financing statements, pledging all of
the direct or beneficial ownership interest in such Material Subsidiary, in form
and substance satisfactory to Bank, and (c) provide to Bank all other
documentation requested by Bank in form and substance satisfactory to Bank,
including one or more opinions of counsel satisfactory to Bank, which in its
opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above. Any document, agreement, or
instrument executed or issued pursuant to this Section 6.11 shall be a Loan
Document.

6.12 Organizational Changes; Locations of Collateral. Borrower will deliver
prior written notice to Bank at least five (5) Business Days prior to Borrower
doing any of the following: (i) changing its jurisdiction of organization,
(ii) changing its organizational structure or type, (iii) changing its legal
name, (iv) changing any organizational number (if any) assigned by its
jurisdiction of organization, or (v) adding any new offices or business
locations, including warehouses (unless such new offices or business locations
contain less than Two Hundred Fifty Thousand Dollars ($250,000) in Borrower’s
assets or property) or deliver any portion of the Collateral valued,
individually or in the aggregate, in excess of Two Hundred Fifty Thousand
Dollars ($250,000) to a bailee at a location other than to a bailee and at a
location already disclosed in the Perfection Certificate. If Borrower intends to
deliver any portion of the Collateral valued, individually or in the aggregate,
in excess of Two Hundred Fifty Thousand Dollars ($250,000) to a bailee, and Bank
and such bailee are not already parties to a bailee agreement governing both the
Collateral and the location to which Borrower intends to deliver the Collateral,
then Borrower will first (i) receive the written consent of Bank and (ii) cause
such bailee, to execute and deliver a bailee agreement in form and substance
satisfactory to Bank in its sole discretion. Notwithstanding the foregoing,
Borrower shall not be required to deliver notice or a bailee waiver to Bank with
respect to (i) test equipment that is provided to third parties in the ordinary
course of business and (ii) Inventory held outside the United States in the
ordinary course of business.

6.13 Further Assurances. Execute any further instruments and take further action
as Bank reasonably requests to perfect or continue Bank’s Lien in the Collateral
or to effect the purposes of this Agreement.

7    NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed:

7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for:

(a) Transfers in the ordinary course of business for reasonably equivalent
consideration and/or fair market value;

 

16



--------------------------------------------------------------------------------

(b) (i) Transfers to a Credit Party from Borrower or any of its Subsidiaries;
(ii) Transfers from a Subsidiary that is not a Credit Party to another
Subsidiary that is not a Credit Party and (iii) Transfers from a Credit Party to
a Subsidiary that is not a Credit Party that constitutes a Permitted Investment;

(c) Transfers of property in connection with sale-leaseback transactions;

(d) Transfers of property to the extent such property is exchanged for credit
against, or proceeds are promptly applied to, the purchase price of other
property used or useful in the business of Borrower or its Subsidiaries;

(e) Transfers constituting licenses and similar arrangements for the use of the
property of Borrower or its Subsidiaries in the ordinary course of business and
consistent with past practices;

(f) Transfers otherwise permitted by the Loan Documents;

(g) sales or discounting of delinquent accounts in the ordinary course of
business;

(h) Transfers of non-core patents that are not material to the business of
Borrower;

(i) Transfers associated with the making or disposition of a Permitted
Investment;

(j) Transfers of Inventory in the ordinary course of business;

(k) Transfers of worn-out or obsolete property; and

(l) Transfers of assets (other than Accounts and Inventory (unless such Transfer
is in the ordinary course of Borrower’s business)) not otherwise permitted in
this Section 7.1, provided, that the aggregate net book value of all such
Transfers by Borrower and its Subsidiaries, together, shall not exceed One
Million Dollars ($1,000,000) in any fiscal year.

7.2 Changes in Business; Change in Control; Jurisdiction of Formation. Engage in
any material line of business other than those lines of business conducted by
Borrower and its Subsidiaries on the date hereof and any businesses reasonably
related, complementary or incidental thereto or reasonable extensions thereof;
or permit or suffer any Change in Control. Borrower will not, without prior
written notice to Bank, change its jurisdiction of formation.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person other than in connection with the
Acquisition. Notwithstanding the foregoing, (a) a Subsidiary of a Credit Party
may merge or consolidate into another Subsidiary or into a Credit Party. (b) the
Credit Parties may consummate the Acquisition, and (c) Borrower or its
Subsidiaries may consummate Permitted Acquisitions provided that the total cash
consideration payable by Borrower and its Subsidiaries in connection with any
such Permitted Acquisitions (including any earnout payments) does not exceed Two
Million Five Hundred Thousand Dollars ($2,500,000) in any fiscal year in the
aggregate for all such transactions.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its property
or assign or convey any right to receive income, including the sale of any
Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting a Credit Party
or any if its Subsidiaries from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of a Credit Party’s or any of
its Subsidiary’s Intellectual Property, except as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Liens” herein.

 

17



--------------------------------------------------------------------------------

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6(b) hereof.

7.7 Distributions; Investments. (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock provided that
(i) Borrower may convert any of its convertible securities into other securities
pursuant to the terms of such convertible securities or otherwise in exchange
thereof, (ii) Borrower may pay dividends solely in common stock; (iii) Borrower
may purchase, cancel or retain capital stock in satisfaction of withholding tax
obligations in connection with equity-based compensation plans; (iv) Borrower
may purchase fractional shares of capital stock arising out of stock dividends,
splits or combinations or business combinations or conversion of convertible
securities; (v) Borrower may repurchase the stock of former employees or
consultants pursuant to stock repurchase agreements or other similar agreements
so long as an Event of Default does not exist at the time of such repurchase and
would not exist after giving effect to such repurchase, provided such repurchase
does not exceed in the aggregate of Two Hundred Fifty Thousand Dollars
($250,000) per fiscal year; or (b) directly or indirectly make any Investment
other than Permitted Investments, or permit any of its Subsidiaries to do so.
For the avoidance of doubt, any reference to “capital stock” in this Agreement
shall not include any Indebtedness convertible into equity securities of the
Borrower.

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
(a) transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person,
(b) transactions permitted pursuant to the terms of Section 7.2 hereof,
(c) transactions that are approved by a majority of the disinterested members of
the Borrower’s Board of Directors; and (d) transactions with Subsidiaries that
(i) are not otherwise prohibited under any other provision of this Agreement,
(ii) would not be an Event of Default under any other provision of this
Agreement and (iii) would not, with the passage of time or otherwise, constitute
an Event of Default under any other provision of this Agreement.

7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except as permitted under the terms of the subordination, intercreditor, or
other similar agreement to which such Subordinated Debt is subject, or (b) amend
any provision in any document relating to the Subordinated Debt which would
increase the amount thereof or adversely affect the subordination thereof to
Obligations owed to Bank.

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

8    EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations (other than Bank Expenses) within three (3) Business Days after such
Obligations are due and payable (which three (3) Business Day cure period shall
not apply to payments due on the Revolving Line Maturity Date or the Term Loan
Maturity Date) (c) pay any Bank Expenses incurred through the Effective Date on
the date the initial Credit Extension is made or (d) pay any Bank Expenses due
after the Effective Date within fifteen (15) days after invoicing. During the
cure period, the failure to make or

 

18



--------------------------------------------------------------------------------

pay any payment specified under clause (a) or (b) hereunder is not an Event of
Default (but no Credit Extension will be made during the cure period);

8.2 Covenant Default.

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.5, 6.6 or 6.7 or violates any covenant in Section 7; or

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;

8.3 Material Adverse Change. A Material Adverse Change occurs;

8.4 Attachment; Levy; Restraint on Business.

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary) on deposit or otherwise maintained with Bank or any Bank
Affiliate, or (ii) a notice of lien or levy is filed against any of Borrower’s
assets by any government agency, and the same under subclauses (i) and
(ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; or

(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting any material part of
its business;

8.5 Insolvency (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while of any of the conditions described in clause
(a) exist and/or until any Insolvency Proceeding is dismissed);

8.6 Other Agreements. There is, under any agreement to which Borrower or any
Guarantor is a party with a third party or parties, (a) any default resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount individually or in the aggregate
in excess of One Million Dollars ($1,000,000); or (b) any default by Borrower or
Guarantor , the result of which could reasonably be expected to have a material
adverse effect on the business of Borrower and its Subsidiaries, taken as a
whole;

8.7 Judgments. One or more final judgments, orders, or decrees for the payment
of money in an amount, individually or in the aggregate, of at least Five
Hundred Thousand Dollars ($500,000) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower and the same are not, within ten (10) days
after the entry thereof, discharged or execution thereof stayed or bonded
pending appeal, or such judgments are not discharged prior to the expiration of
any such stay (provided that no Credit Extensions will be made prior to the
discharge, stay, or bonding of such judgment, order, or decree);

 

19



--------------------------------------------------------------------------------

8.8 Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;

8.9 Subordinated Debt. A default or breach occurs under any agreement between
Borrower and any creditor of Borrower owed One Million Dollars ($1,000,000) or
more that signed a subordination, intercreditor, or other similar agreement with
Bank, where any such default or breach entitles the creditor party thereto to
accelerate the obligations that are the subject of any such agreement or any
creditor that has signed such an agreement with Bank breaches any terms of such
agreement;

8.10 Guaranty. (a) Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect; (b) any Guarantor does not perform any
obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.4, 8.5, 8.7, or 8.8 occurs with respect to
any Guarantor; or

8.11 Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
reasonably be expected to result in the Governmental Authority taking any of the
actions described in clause (a) above, and such decision or such revocation,
rescission, suspension, modification or non-renewal (i) has, or could reasonably
be expected to have, a Material Adverse Change, or (ii) adversely affects the
legal qualifications of Borrower or any of its Subsidiaries to hold such
Governmental Approval in any applicable jurisdiction and such revocation,
rescission, suspension, modification or non-renewal could reasonably be expected
to affect the status of or legal qualifications of Borrower or any of its
Subsidiaries to hold any Governmental Approval in any other jurisdiction.

9    BANK’S RIGHTS AND REMEDIES

9.1 Rights and Remedies. While an Event of Default occurs and continues Bank
may, without notice or demand, do any or all of the following:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

(c) for any Letters of Credit, demand that Borrower (i) deposit cash with Bank
in an amount equal to one hundred percent (100%) of the Dollar Equivalent of the
aggregate face amount of all Letters of Credit remaining undrawn (plus all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment)), to secure all of the
Obligations relating to such Letters of Credit, as collateral security for the
repayment of any future drawings under such Letters of Credit, and Borrower
shall forthwith deposit and pay such amounts, and (ii) pay in advance all letter
of credit fees scheduled to be paid or payable over the remaining term of any
Letters of Credit;

(d) terminate any FX Contracts;

(e) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Bank considers advisable, notify any
Person owing Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;

(f) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be

 

20



--------------------------------------------------------------------------------

prior or superior to its security interest and pay all expenses incurred.
Borrower grants Bank a license to enter and occupy any of its premises, without
charge, to exercise any of Bank’s rights or remedies;

(g) apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

(h) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;

(i) place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(j) demand and receive possession of Borrower’s Books; and

(k) exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

9.2 Power of Attorney. Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to: (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Bank determines reasonable; (d) make, settle, and adjust
all claims under Borrower’s insurance policies; (e) pay, contest or settle any
Lien, charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Bank or a third party as the Code permits. Borrower hereby appoints Bank as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of Bank’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than inchoate indemnity obligations) have been satisfied (or
with respect to Bank Services, cash secured) in full and Bank is under no
further obligation to make Credit Extensions hereunder. Bank’s foregoing
appointment as Borrower’s attorney in fact, and all of Bank’s rights and powers,
coupled with an interest, are irrevocable until all Obligations have been fully
repaid and performed and Bank’s obligation to provide Credit Extensions
terminates.

9.3 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.5 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay to a Person other than Bank under this
Agreement or any other Loan Document, Bank may obtain such insurance or make
such payment, and all amounts so paid by Bank are Bank Expenses and immediately
due and payable, bearing interest at the then highest rate applicable to the
Obligations, and secured by the Collateral. Bank will make reasonable efforts to
provide Borrower with notice of Bank obtaining such insurance at the time it is
obtained or within a reasonable time thereafter. No payments by Bank are deemed
an agreement to make similar payments in the future or Bank’s waiver of any
Event of Default.

9.4 Application of Payments and Proceeds Upon Default. If an Event of Default
has occurred and is continuing, Bank may apply any funds in its possession,
whether from Borrower account balances, payments, proceeds realized as the
result of any collection of Accounts or other disposition of the Collateral, or
otherwise, to the Obligations in such order as Bank shall determine in its sole
discretion. Any surplus shall be paid to Borrower or other Persons legally
entitled thereto; Borrower shall remain liable to Bank for any deficiency. If
Bank, in its good faith business judgment, directly or indirectly enters into a
deferred payment or other credit transaction with any purchaser at any sale of
Collateral, Bank shall have the option, exercisable at any time, of either
reducing the

 

21



--------------------------------------------------------------------------------

Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Bank of cash therefor.

9.5 Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for:
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, or other Person. Borrower bears all risk of
loss, damage or destruction of the Collateral.

9.6 No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.

9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

10    NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

 

If to Borrower:  

Mindspeed Technologies, Inc.

4000 Macarthur Blvd., East Tower

Newport Beach, CA 92660

Attn: Stephen Ananias, CFO

Fax: (949) 246-8267

Email: stephen.ananias@mindspeed.com

  If to Bank:  

Silicon Valley Bank

15260 Ventura Boulevard Suite 980

Sherman Oaks CA 91403

Attn: Jack Garza – Relationship Manager

Fax: (818) 783-7984

Email: jgarza@svb.com

 

11    CHOICE OF LAW, VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California;

 

22



--------------------------------------------------------------------------------

provided, however, that nothing in this Agreement shall be deemed to operate to
preclude Bank from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Bank.
Borrower expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and Borrower hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court. Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to Borrower
at the address set forth in, or subsequently provided by Borrower in accordance
with, Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a). Nothing in this
paragraph shall limit the right of any party at any time to exercise self-help
remedies, foreclose against collateral, or obtain provisional remedies. The
private judge shall also determine all issues relating to the applicability,
interpretation, and enforceability of this paragraph.

12    GENERAL PROVISIONS

12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.

12.2 Indemnification. Borrower agrees to indemnify, defend and hold Bank and its
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or

 

23



--------------------------------------------------------------------------------

asserted by any other party in connection with the transactions contemplated by
the Loan Documents; and (b) all losses or expenses (including Bank Expenses) in
any way suffered, incurred, or paid by such Indemnified Person as a result of,
following from, consequential to, or arising from transactions between Bank and
Borrower (including reasonable attorneys’ fees and expenses), except for Claims
and/or losses directly caused by such Indemnified Person’s gross negligence or
willful misconduct.

12.3 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.4 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.5 Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties so
long as Bank provides Borrower with written notice of such correction and allows
Borrower at least ten (10) days to object to such correction. In the event of
such objection, such correction shall not be made except by an amendment signed
by both Bank and Borrower.

12.6 Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.

12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

12.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations. Bank
Services that have been cash secured and any other obligations which, by their
terms, are to survive the termination of this Agreement) have been paid in full
and satisfied. Without limiting the foregoing, except as otherwise provided in
Section 4.1, the grant of security interest by Borrower in Section 4.1 shall
survive until the termination of all Bank Services Agreements. The obligation of
Borrower in Section 12.2 to indemnify Bank shall survive until the statute of
limitations with respect to such claim or cause of action shall have run.

12.9 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use its commercially reasonable efforts to obtain any prospective
transferee’s or purchaser’s agreement to the terms of this provision); (c) as
required by law, regulation, subpoena, or other order; (d) to Bank’s regulators
or as otherwise required in connection with Bank’s examination or audit; (e) as
Bank considers appropriate in exercising remedies under the Loan Documents; and
(f) to third-party service providers of Bank so long as such service providers
have executed a confidentiality agreement with Bank with terms no less
restrictive than those contained herein. Confidential information does not
include information that is either: (i) in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain after
disclosure to Bank; or (ii) disclosed to Bank by a third party if Bank does not
know that the third party is prohibited from disclosing the information.

Bank Entities may use the confidential information for reporting purposes and
the development and distribution of databases and market analysis so long as
such confidential information is aggregated and anonymized

 

24



--------------------------------------------------------------------------------

prior to distribution unless otherwise expressly permitted by Borrower. The
provisions of the immediately preceding sentence shall survive the termination
of this Agreement.

12.10 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.

12.11 Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

12.12 Captions. The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.

12.13 Construction of Agreement. The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

12.14 Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.

12.15 Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

13    DEFINITIONS

13.1 Definitions. As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting, the singular includes the plural,
and numbers denoting amounts that are set off in brackets are negative. As used
in this Agreement, the following capitalized terms have the following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Acquisition” means the transactions contemplated by the Merger Agreement.

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

“Adjusted EBITDA” is EBITDA plus (i) other non-cash charges including but not
limited to stock based compensation, (ii) non-recurring charges incurred through
the end of the second fiscal quarter of 2013 (which shall include transaction
fees related to the Acquisition, sign on bonuses, transitional employee
expenses, redundant contractual commitments and severance payment), which
non-recurring charges shall be capped at Five Million Five Hundred Thousand
Dollars ($5,500,000) in the aggregate, (iii) non-recurring charges incurred in
connection with any Permitted Acquisition approved by Bank in its sole
discretion (iv) unusual, non-recurring or other extraordinary charges or
expenses approved by Bank in its sole discretion, (v) pro forma cost savings and
synergies approved by Bank in its sole discretion, and (vi) to the extent
covered by insurance proceeds, losses in connection with casualty events
approved by Bank in its sole discretion.

 

25



--------------------------------------------------------------------------------

For the purposes of calculating Adjusted EBITDA for any period, (a) if at any
time during such period, Borrower or any of its Subsidiaries shall have made a
Permitted Acquisition (or the effects therefor shall have occurred or be
implemented in such period), Adjusted EBITDA for such period shall be calculated
on a Pro Forma Basis.

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Applicable Term Loan Principal Payment Amount” is (i) Three Hundred Seventy
Five Thousand Dollars ($375,000) for the principal payments due for each quarter
during the 2013 calendar year, (ii) Seven Hundred Fifty Thousand Dollars
($750,000) for the principal payments due for each quarter during the 2014
calendar year, (iii) One Million One Hundred Twenty Five Thousand Dollars
($1,125,000) for the principal payments due for each quarter during the 2015
calendar year and (iv) One Million Five Hundred Thousand Dollars ($1,500,000)
for the principal payments due for each quarter during the 2016 calendar year.

“Applicable Unused Fee Percentage’ is (i) one half of one percent (0.50%) if
Borrower’s and its Subsidiaries’ consolidated Liquidity Ratio for the most
recently ended quarter was less than 1.35 to 1.00, (ii) three eighths of one
percent (0.375%) if Borrower’s and its Subsidiaries’ consolidated Liquidity
Ratio for the most recently ended quarter was greater than or equal to 1.35 to
1.00 but less than or equal to 1.50 to 1.00 or (iii) one quarter of one percent
(0.25%) if Borrower’s and its Subsidiaries’ consolidated Liquidity Ratio for the
most recently ended quarter was greater than 1.50 to 1.00.

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the outstanding principal
balance of any Advances.

“Bank” is defined in the preamble hereof.

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower or any other Credit Party.

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“Base Rate” is the prime rate published in the Money Rates section of the
Western Edition of The Wall Street Journal; provided however, that if such rate
becomes unavailable, there after the “Base Rate” is Bank’s most recently
announced “prime rate,” even if it is not Bank’s lowest rate.

“Base Rate Loan” means a Loan that bears interest at the Base Rate.

“Base Rate Margin” is (i) one and three quarters percent (1.75%) if Borrower’s
and its Subsidiaries’ consolidated Liquidity Ratio for the most recently ended
quarter was less than 1.35 to 1.00, (ii) one and one half percent (1.50%) if
Borrower’s and its Subsidiaries’ consolidated Liquidity Ratio for the most
recently ended quarter was greater than or equal to 1.35 to 1.00 but less than
or equal to 1.50 to 1.00 or (iii) one and one quarter percent (1.25%) if
Borrower’s and its Subsidiaries’ consolidated Liquidity Ratio for the most
recently ended quarter was greater than 1.50 to 1.00.

 

26



--------------------------------------------------------------------------------

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Base” is (a) eighty five percent (85%) of Eligible Accounts (other
than Eligible Discounted Distributor Accounts and Eligible Japanese Accounts)
plus (b) sixty five percent (65%) of Eligible Discounted Distributor Accounts
plus (c) the lesser of (i) eighty five percent (85%) of Eligible Japanese
Accounts or (ii) Five Million Dollars ($5,000,000), all as determined by Bank
based on Borrower’s most recent Borrowing Base Certificate; provided, however,
that Bank may decrease the foregoing amounts and/or percentages in its good
faith business judgment based on events, conditions, contingencies, or risks
which, as determined by Bank, could reasonably be expected to materially and
adversely affect the value of the Eligible Accounts.

“Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit D.

“Borrowing Base Report” is defined in Section 6.2(a).

“Borrowing Resolutions” are, with respect to any Person, those resolutions
substantially in the form attached hereto as Exhibit E.

“Business Day” is any day other than a Saturday, Sunday or other day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close, except that if any determination of a
“Business Day” shall relate to a LIBOR Loan, the term “Business Day” shall also
mean a day on which dealings are carried on in the London interbank market, and
if any determination of a “Business Day” shall relate to an FX Forward Contract,
the term “Business Day” shall mean a day on which dealings are carried on in the
country of settlement of the foreign (i.e., non-Dollar) currency.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of Borrower, is or becomes a beneficial owner
(within the meaning Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of Borrower, representing forty nine percent (49%) or
more of the combined voting power of Borrower’s then outstanding securities; or
(b) during any period of twelve consecutive calendar months, individuals who at
the beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a vote of not less than two-thirds of the directors
then still in office who either were directions at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason other than death or disability to constitute a majority of the
directors then in office.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

 

27



--------------------------------------------------------------------------------

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commitment Letter” means that certain Commitment Letter executed by Borrower
and Bank dated as of January 5, 2012.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit F.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another Person such as an obligation, in
each case, directly or indirectly guaranteed, endorsed, co-made, discounted or
sold with recourse by that Person, or for which that Person is directly or
indirectly liable; (b) any obligations for undrawn letters of credit for the
account of that Person; and (c) all obligations from any interest rate, currency
or commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

“Continuation Date” means any date on which Borrower elects to continue a LIBOR
Loan into another Interest Period.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Conversion Date” means any date on which Borrower elects to convert a Base Rate
Loan to a LIBOR Loan or a LIBOR Loan to a Base Rate Loan.

“Convertible Notes” are those certain unsecured 6.50% convertible senior notes
due August 2013 issued by Borrower pursuant to an indenture, dated as of
August 1, 2008, between the Borrower and Wells Fargo Bank, N.A., as trustee.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Credit Extension” is any Advance, the Term Loan or any other extension of
credit by Bank for Borrower’s benefit under this Agreement.

“Credit Party” means each of Borrower and each Guarantor.

“Default Rate” is defined in Section 2.3(b).

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

28



--------------------------------------------------------------------------------

“Designated Deposit Account” is Borrower’s deposit account, account number
3300624374, maintained with Bank.

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“Domestic Guarantor’ means each of Picochip, Maker Communications, Mindspeed
Development, Mindspeed Technologies and any Material Domestic Subsidiary that
guarantees the Obligations.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense.

“Effective Amount” means with respect to any Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowing and
prepayments or repayments thereof occurring on such date.

“Effective Date” is defined in the preamble hereof.

“Effective Date Notice of Borrowing” means a notice given by Borrower to Bank in
accordance with Section 3.1, substantially in the form of Exhibit B-1, with
appropriate insertions.

“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s or a Guarantor’s business that meet all Borrower’s representations
and warranties in Section 5.3. Bank reserves the right at any time after the
Effective Date to adjust any of the criteria set forth below and to establish
new criteria in its good faith business judgment, based on the quality and
dilution of the Accounts as determined by initial and ongoing periodic
collateral field examinations by Bank. Unless Bank otherwise agrees in writing,
Eligible Accounts shall not include:

(a) Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;

(b) Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date regardless of invoice payment period terms;

(c) Accounts with credit balances over ninety (90) days from invoice date;

(d) Accounts owing from an Account Debtor, in which fifty percent (50%) or more
of the Accounts have not been paid within ninety (90) days of invoice date;

(e) Accounts owing from an Account Debtor which does not have its principal
place of business in the United States (other than Eligible Japanese Accounts
and Eligible Foreign Accounts) unless supported by foreign credit insurance
acceptable to Bank;

(f) Accounts billed and/or payable outside of the United States (other than
Eligible Japanese Accounts);

(g) Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise—sometimes called “contra”

 

29



--------------------------------------------------------------------------------

accounts, accounts payable, customer deposits or credit accounts) other than
Eligible Discounted Distributor Accounts;

(h) Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;

(i) Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional;

(j) Accounts owing from an Account Debtor where goods or services have not yet
been rendered to the Account Debtor (sometimes called memo billings or
pre-billings);

(k) Accounts subject to contractual arrangements between Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts);

(l) Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);

(m) Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;

(n) Accounts owing from an Account Debtor that has been invoiced for goods that
have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank in its sole
discretion wherein the Account Debtor acknowledges that (i) it has title to and
has ownership of the goods wherever located, (ii) a bona fide sale of the goods
has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);

(o) Accounts for which the Account Debtor has not been invoiced;

(p) Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of Borrower’s business;

(q) Accounts for which Borrower has permitted Account Debtor’s payment to extend
beyond 90 days;

(r) Accounts arising from chargebacks, debit memos or other payment deductions
taken by an Account Debtor (but only to the extent the chargeback is determined
valid and not collected by Borrower);

(s) Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);

(t) Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;

(u) Accounts owing from an Account Debtor with respect to which Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue),
other than with respect to Eligible Discounted Distributor Accounts;

 

30



--------------------------------------------------------------------------------

(v) Accounts owing from an Account Debtor, whose total obligations to Borrower
exceed thirty-five percent (35%) of all Accounts, for the amounts that exceed
that percentage, unless Bank approves in writing; and

(w) Accounts for which Bank in its good faith business judgment after inquiry
and consultation with Borrower determines collection to be doubtful, including,
without limitation, accounts represented by “refreshed” or “recycled” invoices.

“Eligible Discounted Distributor Accounts” means Accounts which arise in the
ordinary course of Borrower’s or a Guarantor’s business that meet all Borrower’s
representations and warranties in Section 5.3, that otherwise meets the criteria
for Eligible Accounts (in each case, other than with respect to Subsections
(g) and (u) of the definition thereof) and with respect to which the account
debtors thereof have been agreed upon by Borrower and Bank from time to time.

“Eligible Foreign Accounts” means Accounts which arise in the ordinary course of
Borrower’s or a Guarantor’s business that meet all of Borrower’s representations
and warranties in Section 5.3, and that are Accounts owing from an Account
Debtor which does not have its principal place of business in the United States
(other than Eligible Japanese Accounts) and that, at all times following the
date that is sixty (60) days after the Effective Date, are supported by foreign
credit insurance acceptable to Bank.

“Eligible Japanese Accounts” means Accounts which arise in the ordinary course
of Mindspeed Japan’s business that meets all Borrower’s representations and
warranties in Section 5.3, that otherwise meets the criteria for Eligible
Accounts and that are billed by Mindspeed Japan out of Japan and that, at all
times following the date that is sixty (60) days after the Effective Date, are
subject to a first priority security interest (or the Japanese equivalent
thereof) in favor of Bank pursuant to the Japanese Secured Guaranty Documents.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

“Fee Letter” means that certain Fee Letter executed by Borrower and Bank dated
as of January 5, 2012.

“Fixed Charge Coverage Ratio” is a ratio of (i) Adjusted EBITDA minus the sum of
cash taxes, IP expenditures, and capitalized expenditures to (ii) the sum of
Interest Expense and scheduled principal payments on all Indebtedness, all
calculated on a trailing twelve (12) month basis.

“Foreign Currency” means lawful money of a country other than the United States.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as

 

31



--------------------------------------------------------------------------------

of the date of determination. In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
Borrower and the Bank agree to enter into negotiations to amend such provisions
of this Agreement so as to reflect equitably such Accounting Changes with the
desired result that the criteria for evaluating Borrower’s financial condition
shall be the same after such Accounting Changes as if such Accounting Changes
had not been made. The Borrower and the Bank further agree that the Bank shall
not charge Borrower any amendment, negotiation or other fee in connection with
such negotiations or amendment. Until such time as such an amendment shall have
been executed and delivered by Borrower and Bank, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” is any present or future guarantor of the Obligations, including
Picochip, Maker Communications, Mindspeed Development, Mindspeed Technologies,
Picochip UK, Mindspeed UK, Mindspeed Japan and any Material Subsidiary.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations with respect to Indebtedness described in clauses
(a) through (c) of this definition; provided, that, for the avoidance of doubt,
unsecured earnout obligations or deferred payment of consideration payable in
connection with the Acquisition or any other acquisition permitted hereunder
shall not constitute “Indebtedness” hereunder.

“Indemnified Person” is defined in Section 12.2.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means all of a Credit Party’s right, title, and interest
in and to the following:

(a) its Copyrights, Trademarks and Patents;

(b) any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;

(c) any and all source code, object code and software;

(d) any and all design rights and inventions which may be available to a
Borrower;

 

32



--------------------------------------------------------------------------------

(e) All internet domain names (including any right related to the registration
thereof), trade names, brand names, d/b/a’s, logos, symbols, trade dress and all
goodwill associated therewith and symbolized thereby;

(f) any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

(g) all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.

“Interest Expense” means for any fiscal period, cash interest expense determined
in accordance with GAAP for the relevant period ending on such date, including,
in any event, cash interest expense with respect to any Credit Extension and
other Indebtedness of Borrower and its Subsidiaries, including, without
limitation or duplication, all commissions, discounts, or related amortization
and other fees and charges with respect to letters of credit and bankers’
acceptance financing and the net costs (or net gains) associated with interest
rate swap, cap, and similar arrangements, and the interest portion of any
deferred payment obligation (including leases of all types).

“Interest Payment Date” means, with respect to any LIBOR Loan, (x) for an
Interest Period of three (3) months or less, the last day of each Interest
Period applicable to such LIBOR Loan, and (y) for an Interest Period of longer
than three (3) months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, and, with respect to Base Rate Loans, the last day of each
calendar quarter (or, if the last day of the quarter does not fall on a Business
Day, then on the first Business Day following such date), and each date a Base
Rate Loan is converted into a LIBOR Loan to the extent of the amount converted
to a LIBOR Loan.

“Interest Period” means, as to any LIBOR Loan, the period commencing on the date
of such LIBOR Loan, or on the conversion/continuation date on which the LIBOR
Loan is converted into or continued as a LIBOR Loan, and ending on the date that
is one (1), two (2), three (3), or six (6) months thereafter, in each case as
Borrower may elect in the applicable Notice of Borrowing or Notice of
Conversion/Continuation; provided, however, that (a) no Interest Period with
respect to any LIBOR Loan shall end later than the Revolving Maturity Date or
the Term Loan Maturity Date (as applicable), (b) the last day of an Interest
Period shall be determined in accordance with the practices of the LIBOR
interbank market as from time to time in effect, (c) if any Interest Period
would otherwise end on a day that is not a Business Day, that Interest Period
shall be extended to the following Business Day unless, in the case of a LIBOR
Loan, the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
preceding Business Day, (d) any Interest Period pertaining to a LIBOR Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period, and (e) interest shall accrue from and include the
first Business Day of an Interest Period but exclude the last Business Day of
such Interest Period.

“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Loan.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

33



--------------------------------------------------------------------------------

“Japanese Secured Guaranty Documents” means those certain guaranty and security
agreement executed by Mindspeed Japan in favor of Bank and any other documents
reasonably requested by Bank in connection with the execution thereof.

“Japanese Share Pledge Documents” means a share pledge agreement, minutes of
board of directors and related documents, request to update the shareholders
registry, updated shareholders registry, seal certificate and any other
documents reasonably requested by Bank with respect to the pledge by Borrower to
Bank of one hundred percent (100%) of the issued and outstanding equity
securities of Mindspeed Japan.

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

“LIBOR Loan” means a Loan that bears interest based at the LIBOR Rate.

“LIBOR Rate” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Loan to be made, continued as or converted into a LIBOR
Loan, the greater of (i) three quarters of one percent (0.75%) per annum or
(ii) the rate of interest per annum determined by Bank to be the per annum rate
of interest at which deposits in United States Dollars are offered to Bank in
the London interbank market (rounded upward, if necessary, to the nearest
1/100th of one percent (0.01%)) in which Bank customarily participates at
11:00 a.m. (local time in such interbank market) two (2) Business Days prior to
the first day of such Interest Period for a period approximately equal to such
Interest Period and in an amount approximately equal to the amount of such Loan.

“LIBOR Rate Margin” is (i) three and three quarters percent (3.75%) if
Borrower’s and its Subsidiaries’ consolidated Liquidity Ratio for the most
recently ended quarter was less than 1.35 to 1.00, (ii) three and one half
percent (3.50%) if Borrower’s and its Subsidiaries’ consolidated Liquidity Ratio
for the most recently ended quarter was greater than or equal to 1.35 to 1.00
but less than or equal to 1.50 to 1.00 or (iii) three and one quarter percent
(3.25%) if Borrower’s and its Subsidiaries’ consolidated Liquidity Ratio for the
most recently ended quarter was greater than 1.50 to 1.00.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Liquidity” is the sum of cash and Cash Equivalents plus Accounts receivable,
minus, at all times beginning on March 31, 2013, the outstanding principal
amount of the Convertible Notes, if any.

“Liquidity Ratio” is a ratio of Liquidity to all Indebtedness owing from
Borrower to Bank.

“Loan” means either an Advance or the Term Loan.

“Loan Documents” are, collectively, this Agreement, the Perfection Certificates,
the Japanese Secured Guaranty Documents, the Japanese Share Pledge Documents,
the UK Secured Guaranty Documents, the UK Share Pledge Documents, the US Secured
Guaranty Documents, the Fee Letter, any Bank Services Agreement, any
subordination agreement between Bank and a creditor of a Credit Party, any note,
or notes or guaranties executed by Borrower or any Guarantor in connection with
the Loans, and any other present or future agreement between Borrower and any
Guarantor and/or for the benefit of Bank, all as amended, restated, or otherwise
modified.

“Maker Communications” means Maker Communications, Inc., a wholly owned
Subsidiary of Borrower organized under the laws of the State of Delaware.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower and its Subsidiaries, taken as a whole; or
(c) a material impairment of the prospect of repayment of any portion of the
Obligations.

“Material Subsidiary” means a Subsidiary of a Credit Party that meets one of the
following tests: (i) such Subsidiary generates revenue greater than one percent
(1.00%) of total consolidated revenue of the Credit Parties

 

34



--------------------------------------------------------------------------------

and their Subsidiaries, (ii) such Subsidiary has assets greater than or equal to
five percent (5.00%) of total consolidated assets of the Credit Parties and
their Subsidiaries or (iii) such Subsidiary has assets with a value in excess of
Three Million Dollars ($3,000,000).

“Material Domestic Subsidiary” means a Domestic Subsidiary of a Credit Party
that is a Material Subsidiary.

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
January 5, 2012 by and among Borrower, Mindspeed UK, Platinum Acquisition
Corporation, Picochip, Picochip UK and the Stockholder Representative (as
defined therein).

“Mindspeed Development” means Mindspeed Development Sub, Inc., a wholly owned
Subsidiary of Borrower organized under the laws of the State of Delaware.

“Mindspeed Japan’ means Mindspeed Technologies (K.K.), a wholly owned Subsidiary
of Borrower organized under the laws of Japan.

“Mindspeed Technologies” means Mindspeed Technologies LLC, a wholly owned
Subsidiary of Borrower organized under the laws of the State of Delaware.

“Mindspeed UK” means Platinum Acquisition (UK) Limited, a wholly owned
Subsidiary of Borrower organized under the laws of England and Wales.

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

“Notice of Borrowing” means either an Effective Date Notice of Borrowing or a
Subsequent Notice of Borrowing, as applicable.

“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.5, substantially in the form of Exhibit C, with
appropriate insertions.

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses, and other amounts Borrower owes Bank now or later,
whether under this Agreement, the other Loan Documents, or otherwise, including,
without limitation, any interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Borrower assigned to Bank, and the
performance of Borrower’s duties under the Loan Documents.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Payment/Advance Form” is that certain form attached hereto as Exhibit B.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Acquisitions” are purchases or other acquisitions by Borrower or any
of its Subsidiaries of (i) the capital stock in a Person that, upon the
consummation thereof, will be a Subsidiary (including as a result of a

 

35



--------------------------------------------------------------------------------

merger or consolidation) or (ii) all or substantially all of the assets of, or
assets constituting one or more business units of, any Person; provided that,
with respect to each such purchase or other acquisition:

(i) the newly-created or acquired Subsidiary shall be in the same, similar, or a
related line of business as that conducted by Borrower or its Subsidiaries on
the date hereof;

(ii) all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all Requirements of Law;

(iii) Borrower shall give Bank at least 10 Business Days prior written notice of
any such purchase or acquisition; and

(iv) (x) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Event of Default shall have occurred and be
continuing and (y) immediately after giving effect to such purchase or other
acquisition, Borrower and its Subsidiaries can demonstrate compliance on a Pro
Forma Basis with the covenants set forth in Section 6.7 hereof, both before and
for the twelve (12) months after the closing of such purchase or acquisition.

“Permitted Indebtedness” is:

(h) Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;

(i) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

(j) Subordinated Debt;

(k) unsecured Indebtedness pursuant to the Convertible Notes;

(l) guaranties of Permitted Indebtedness;

(m) (1) Indebtedness of Borrower to any Subsidiary and Contingent Obligations of
any Subsidiary with respect to obligations of Borrower (provided that the
primary obligations are not prohibited hereby), (2) Indebtedness of any
Subsidiary to any other Subsidiary and Contingent Obligations of any Subsidiary
with respect to the obligations of any other Subsidiary (provided that the
primary obligations are not prohibited hereby), and (3) Indebtedness of any
Subsidiary to Borrower and Contingent Obligations of Borrower with respect to
the obligations of another Subsidiary (provided that the primary obligations are
not prohibited hereby) that are permitted under clauses (h) and (i) of the
definition of Permitted Investments;

(n) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(o) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(p) Indebtedness consisting of reimbursement obligations under letters of credit
issued by Bank or unsecured guarantees required to support rental payments on
any real estate lease;

(q) Indebtedness consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements designated to
protect a Person against fluctuations in interest rates, currency exchange
rates, or commodity prices;

(r) Indebtedness secured by Liens permitted under clause (c) of the definition
of “Permitted Liens” hereunder in a principal amount not exceeding Seven Million
Five Hundred Thousand Dollars ($7,500,000) in the aggregate;

(s) Indebtedness of a Credit Party to another Credit Party;

 

36



--------------------------------------------------------------------------------

(t) Indebtedness owing by or among Borrower and its Subsidiaries that constitute
Permitted Investments;

(u) to the extent constituting Indebtedness, obligations secured by a Lien
described in clause (l) of the definition of Permitted Liens;

(v) other Indebtedness not otherwise permitted by Section 7.4 not exceeding Five
Hundred Thousand Dollars ($500,000) in the aggregate outstanding at any time;
and

(w) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness, provided that the principal amount thereof is
not increased or the terms thereof are not modified to impose more burdensome
terms upon Borrower or its Subsidiary, as the case may be.

“Permitted Investments” are:

(x) Investments (including, without limitation, Subsidiaries) existing on the
Effective Date and shown on the Perfection Certificate and;

(y) (i) Investments consisting of Cash Equivalents, and (ii) any Investments
permitted by Borrower’s investment policy, as amended from time to time,
provided that such investment policy (and any such amendment thereto) has been
approved in writing by Bank;

(z) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;

(aa) Investments consisting of deposit accounts in which Bank has a perfected
security interest;

(bb) Investments accepted in connection with Transfers permitted by Section 7.1
and transactions permitted by Section 7.3;

(cc) Investments by Borrower in a Guarantor or by a Guarantor in another
Guarantor or Borrower;

(dd) Investments by Subsidiaries who are not Guarantors in other Subsidiaries or
in a Credit Party;

(ee) Investments by Credit Parties in Subsidiaries that are not Guarantors in an
amount not to exceed Twenty Five Million Dollars ($25,000,000) in the aggregate
in any fiscal year;

(ff) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors;

(gg) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(hh) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (k) shall not
apply to Investments of Borrower in any Subsidiary;

(ii) joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical

 

37



--------------------------------------------------------------------------------

support, provided that any cash investments by Borrower do not exceed Two
Hundred Fifty Thousand Dollars ($250,000) in the aggregate in any fiscal year;
and

(jj) other Investments not otherwise permitted by Section 7.7 not exceeding Five
Hundred Thousand Dollars ($500,000) in the aggregate in any fiscal year.

“Permitted Liens” are:

(kk) Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;

(ll) Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;

(mm) Liens (including with respect to capital leases) (i) on property (including
accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto, and the proceeds thereof) acquired or held by Borrower or
its Subsidiaries incurred for financing such property (including accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof), or (ii) existing on property (and accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof) when acquired, if (x) the Lien is confined to such
property (including accessions, additions, parts, replacements, fixtures,
improvements and attachments thereto, and the proceeds thereof), and the
principal amount of Indebtedness secured thereby does not exceed Seven Million
Five Hundred Thousand Dollars ($7,500,000) in the aggregate;

(nn) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, and which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;

(oo) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(pp) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the Indebtedness secured thereby may not increase;

(qq) leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;

(rr) non-exclusive license of Intellectual Property granted to third parties in
the ordinary course of business, and licenses of Intellectual Property that
could not result in a legal transfer of title of the licensed property that may
be exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States;

(ss) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
and

(tt) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), contracts for the purchase of property, leases, statutory
obligations, surety and appeal bonds, performance

 

38



--------------------------------------------------------------------------------

bonds and other obligations of a like nature, in each case, incurred in the
ordinary course of business and not representing an obligation for borrowed
money;

(uu) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person and which do not represent or
secure an obligation for borrowed money;

(vv) Liens in favor of customs or revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(ww) Liens securing Subordinated Debt;

(xx) Liens on insurance proceeds in favor of insurance companies granted solely
to secure financed insurance premiums; and

(yy) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that Bank has a perfected security interest in the amounts held in such
deposit and/or securities accounts to the extent that such accounts constitute
Collateral.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“PicoChip” means, Picochip, LLC, a Delaware limited liability company and, after
giving effect to the Acquisition, a wholly owned Subsidiary of Mindspeed UK.

“PicoChip UK’ means Picochip Limited, a wholly owned Subsidiary of Picochip
organized under the laws of England and Wales.

“Postclosing Letter” means that certain Postclosing Letter executed by Borrower
and Bank dated as of the Effective Date, as amended from time to time.

“Prepayment Fee” means (i) prior to the first anniversary of the Effective Date,
an amount equal to one percent (1.00%) of the principal amount of Term Loans
voluntarily prepaid in excess of the Applicable Term Loan Principal Payment
Amount, and (ii) on or after the first anniversary of the Effective Date, zero.

“Pro Forma Basis”: with respect to any calculation or determination for the
Borrower for any period, in making such calculation or determination on the
specified date of determination (the “Determination Date”):

(a) pro forma effect will be given to any Indebtedness incurred by the Borrower
or any of its Subsidiaries (including by assumption of then outstanding
Indebtedness or by a Person becoming a Subsidiary (“Incurred”) after the
beginning of the applicable period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of such period;

(b) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any interest rate swap agreement, interest rate cap or
collar agreement or other arrangement designed to protect a Person against
fluctuations in interest rates, applicable to the Indebtedness) had been the
applicable rate for the entire period;

(c) Interest Expense and scheduled principal payments related to any
Indebtedness no longer outstanding or to be repaid or redeemed on the
Determination Date, except for Interest Expense accrued during the period under
a revolving credit to the extent of the commitment thereunder (or under any
successor revolving credit) in effect on the Determination Date, will be
excluded as if such Indebtedness was no longer outstanding or was repaid or
redeemed on the first day of such period;

 

39



--------------------------------------------------------------------------------

(d) pro forma effect will be given to: (A) the acquisition or disposition of
companies, divisions or lines of businesses by the Borrower and its
Subsidiaries, including any acquisition or disposition of a company, division or
line of business since the beginning of the reference period by a Person that
became a Subsidiary after the beginning of the applicable period; and (B) the
discontinuation of any discontinued operations but, in the case of Interest
Expense and scheduled principal payments of Indebtedness, only to the extent
that the obligations giving rise to such Interest Expense and scheduled
principal payments of Indebtedness will not be obligations of the Borrower or
any of its Subsidiaries following the Determination Date; in each case of
clauses (A) and (B), that have occurred since the beginning of the applicable
period and before the Determination Date as if such events had occurred, and, in
the case of any disposition, the proceeds thereof applied, on the first day of
such period. To the extent that pro forma effect is to be given to an
acquisition or disposition of a company, division or line of business, the pro
forma calculation will be calculated in good faith by a responsible financial or
accounting officer of the Borrower (x) in accordance with Regulation S-X under
the Securities Act of 1933, as amended, based upon the most recent four full
fiscal quarters for which the relevant financial information is available or
(y) in such other manner reasonably acceptable to Bank, as if any such
acquisition or disposition occurred on the first day of such period and by
giving effect to reasonably expected savings in operating expenses relating to
cost savings and synergies as if such cost savings and synergies had occurred on
the first day of such period.

“Quarterly Financial Statements” is defined in Section 6.2(c).

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

“Restricted License” is any material license of Intellectual Property or other
material agreement with respect to Intellectual Property and with respect to
which Borrower is the licensee, the termination of which could reasonably be
expected to result in a Material Adverse Change.

“Revolving Line” is an Advance or Advances in an amount equal to Twenty Million
Dollars ($20,000,000), as may be reduced from time to time pursuant to
Section 2.1.1(b).

“Revolving Line Maturity Date” is February 6, 2017.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Specified Merger Agreement Representations” means the representations and
warranties made by Picochip and its subsidiaries in the Merger Agreement to the
extent Borrower or Merger Sub (as defined in the Merger Agreement) have the
right to not consummate the Acquisition or to terminate their obligations under
the Merger Agreement as a result of a breach of such representations and
warranties in the Merger Agreement

“Specified Representations” means the representations contained in Sections
5.1(a), 5.1(c), 5.2(a), 5.6, 5.7(a) and 5.10 of this Agreement.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

 

40



--------------------------------------------------------------------------------

“Subsequent Notice of Borrowing” means a notice given by Borrower to Bank in
accordance with Section 3.2, substantially in the form of Exhibit B-2, with
appropriate insertions.

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of a Credit Party

“Term Loan” is a loan made by Bank pursuant to the terms of Section 2.1.2
hereof.

“Term Loan Maturity Date” is February 6, 2017.

“Term Loan Payment” is defined in Section 2.1.2(b).

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Transfer” is defined in Section 7.1.

“UK Secured Guaranty Documents” means those certain (i) composite guarantee and
debenture; (ii) board resolutions for PicoChip UK and Mindspeed UK in respect of
the guarantee and debenture; (iii) shareholder resolutions in respect of the
guarantee and debenture from each of PicoChip UK and Mindspeed UK, and (iv) any
other documents reasonably required by Bank to be executed by a Credit Party in
connection therewith.

“UK Share Pledge Documents” means those certain Charge Over Shares, board
minutes, shareholder resolutions and stock transfer form, and any other
documents reasonably requested by Bank with respect to (i) the pledge by
PicoChip to Bank of one hundred percent (100%) of the issued and outstanding
equity securities of PicoChip UK and (ii) the pledge by Mindspeed to Bank of one
hundred percent (100%) of the issued and outstanding equity securities of
Mindspeed UK

“US Secured Guaranty Documents’ means those certain (i) Unconditional Guaranty
and (ii) Security Agreement executed by each Domestic Guarantor in favor of Bank
and any other documents reasonably required by Bank to be executed by a Domestic
Guarantor in connection therewith.

[Signature page follows.]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

BORROWER:

 

MINDSPEED TECHNOLOGIES, INC. By:   /s/ Stephen N. Ananias Name:   Stephen N.
Ananias Title:   Senior Vice President and Chief Financial Officer

BANK:

 

SILICON VALLEY BANK By:   /s/ Jack Garza Name:   Jack Garza Title:  
Relationship Manager



--------------------------------------------------------------------------------

EXHIBIT A – COLLATERAL DESCRIPTION

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include (a) more than 65%
of the presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Borrower of any Foreign Subsidiary that is not a
Guarantor, which shares entitle the holder thereof to vote for directors or any
other matter, (b) any property (including accessions, additions, parts,
replacements, fixtures, improvements and attachments thereto, and the proceeds
thereof), the purchase or acquisition of which was financed by a third party
that has a Permitted Lien on such property (including accessions, additions,
parts, replacements, fixtures, improvements and attachments thereto, and the
proceeds thereof) and was not financed by the Bank, to the extent the grant of a
security interest therein is prohibited by or would constitute a default under
the third party’s loan, lease or other financing documents, provided that upon
the termination or lapsing of any such prohibition or payment in full of such
third party, such property will at all times constitute Collateral, (c) any
property to the extent that such grant of a security interest is prohibited by
any Requirements of Law of a Governmental Authority except to the extent that
such Requirement of Law or the term in such contract, license, agreement,
instrument or other document or shareholder or similar agreement providing for
such prohibition, breach, default or termination is ineffective under applicable
law, or (d) any Intellectual Property; provided, however, the Collateral shall
include all Accounts and all proceeds of Intellectual Property. If a judicial
authority (including a U.S. Bankruptcy Court) would hold that a security
interest in the underlying Intellectual Property is necessary to have a security
interest in such Accounts and such property that are proceeds of Intellectual
Property, then the Collateral shall automatically, and effective as of the
Effective Date, include the Intellectual Property to the extent necessary to
permit perfection of Bank’s security interest in such Accounts and such other
property of Borrower that are proceeds of the Intellectual Property.

Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its Intellectual Property without
Bank’s prior written consent.



--------------------------------------------------------------------------------

EXHIBIT B-1

EFFECTIVE DATE NOTICE OF BORROWING



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF SUBSEQUENT NOTICE OF BORROWING



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF CONVERSION/CONTINUATION



--------------------------------------------------------------------------------

EXHIBIT D

BORROWING BASE CERTIFICATE



--------------------------------------------------------------------------------

EXHIBIT E

BORROWING RESOLUTIONS



--------------------------------------------------------------------------------

EXHIBIT F

COMPLIANCE CERTIFICATE